              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

MARYLISA LOVEWINE,                )
                                                                            FILED
                                                                     Scott L. Poff, Clerk
                                                                  United States District Court
                                  )                           By jburrell at 4:52 pm, Jan 25, 2019
     Plaintiff,                   )
                                  )
v.                                )     Case No. CV418-173
                                  )
BACA READY MIX, LLC,              )
                                  )
     Defendant.                   )

        ORDER AND REPORT AND RECOMMENDATION

     On November 5, 2018, this Court entered an order conditionally

granting plaintiff leave to proceed in forma pauperis (“IFP”), subject to

receipt of additional information, and directing her to amend her

complaint within 21 days from the date of the order or face a

recommendation of dismissal. See doc. 3. Lovewine, however, failed to

timely file an Amended Complaint or provide the additional information

required to approve IFP status.   As a result, this Court recommended

dismissal for failure to comply with a Court order. Doc. 4.

     Plaintiff requested an extension of time to object to the Report and

Recommendation, doc. 5, which was granted, doc. 6. On January 23,

2019, Lovewine finally filed her amended complaint and a motion for leave

to proceed IFP. Doc. 7, Doc. 8. As a result, the Court VACATES its
prior Report and Recommendation.              Doc. 4.      However, because

Lovewine still fails to comply with this Court’s prior order regarding her

IFP status, and because her Amended Complaint, as filed, does not state a

claim for relief, her complaint should be DISMISSED.

        As an initial matter, plaintiff was directed to supplement her

application for IFP status. Doc. 3. Specifically, she was instructed to

inform the Court

  (1)     What she spends each month for basic living expenses such as
          food, clothing, shelter, and utilities, and the dollar value of any
          public or private assistance he may receive;

  (2)     Where she gets the money to pay for those expenses (include
          all “off-the-books” income, whether in cash or in-kind);

  (3)     Whether she owns any means of transportation and, if she
          does not, whether she has regular access to same, as owned by
          another (including a rental company);

  (4)     Whether she possesses a cellular telephone, TV set, and any
          home electronics equipment (include estimated value and
          related carrying expenses, such as carrier and subscription
          fees);

  (5)     Whether she has any credit or debit cards;

  (6)     Whether she is the account owner, or has signature power, as
          to any accounts with a bank or other financial institution;



                                       2
    (7)     Whether she anticipates any (within the next year) future
            income;

    (8)     A list of any other cases showing an indigency-based, filing fee
            reduction or waiver granted by any other court (include the
            full case name, case number and the name of the court
            granting same).

Id. at 11. While she filed a supplemental application to proceed IFP, the

only one of these questions which she answered was that she had an

“automobile” — although she does not describe this vehicle or its

approximate value. Doc. 8 at 2. As plaintiff was warned before, failure

to comply with a Court order will result in a recommendation of dismissal.

Because she has willfully failed to comply with the Court’s instruction on

her IFP application once again, her complaint should be DISMISSED.

          Even had Lovewine provided the requested information, however,

her Complaint is untimely and should be DISMISSED. 1                        To state a

claim for discrimination or retaliation under Title VII, among other

things, a claim must be administratively exhausted and timely filed.

42 U.S.C. §§ 2000e et seq. Lovewine’s right-to-sue letter, dated April 16,

2018, informed her that she had 90 days from receipt to file suit pursuant

1
  The Court screens her case under 28 § U.S.C. 1915(e)(2) which requires dismissal of
any IFP action when the action or appeal is frivolous or malicious, fails to state a claim
for relief, or seeks monetary relief against a defendant who is immune from such relief.
                                             3
to Title VII. Doc. 1-2. Plaintiff informed the Court that she received the

letter on April 19, 2018. Doc. 7 at 2 (“I received [the letter] after I

received food stamps on April 19.”).             Excluding the day of the event

which triggers the limitations period, Fed. R. Civ. P. 6(1)(1)(A), and

counting ninety days forward from April 19, 2018, the last day on which

plaintiff could timely file any claim pursuant to Title VII would have been

Wednesday, July 18, 2018. Plaintiff, however, did not file her complaint

until July 20, 2018 — two days too late.                 Doc. 1.     As a result, her

complaint is untimely and should be DISMISSED.2

      This Report and Recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. §636(b)(1)(B) and this

Court’s Local Rule 72.3. Within 14 days of service, any party may file

written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

2
    Plaintiff has not provided any facts supporting the use of equitable tolling. “This
is not a case in which a claimant has received inadequate notice, . . . nor is this a case
where affirmative misconduct on the part of a defendant lulled the plaintiff into
inaction. . . . One who fails to act diligently cannot invoke equitable principles to
excuse that lack of diligence.” Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 151
(1984); id. at 152 (tolling is not warranted even if employer is not prejudiced by a
former employee’s untimely filing). Lovewine ran out her 90 days and that inaction is
fatal to her claim. Id. at 151 (“One who fails to act diligently cannot invoke equitable
principles to excuse that lack of diligence.”).

                                            4
Judge’s Report and Recommendations.” Any request for additional time

to file objections should be filed with the Clerk for consideration by the

assigned district judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge    will   review   the   magistrate    judge’s   findings   and

recommendations pursuant to 28 U.S.C.§ 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. U.S., 612 F. App’x 542, 545

(11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED this

25th day of January, 2019.



                                              ______________________________
                                              CHRISTOPHER L. RAY
                                              UNITED STATES MAGISTRATE JUDGE
                                              SOUTHERN DISTRICT OF GEORGIA




                                          5
